                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        ANDINA PROPERTY LLC,
                                                                                       Case No. 20-cv-00320-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER REMANDING ACTION TO
                                                                                       STATE COURT AND DENYING
                                  10       LAURA FOX,                                  REQUESTED ENFORCEMENT
                                  11                   Defendant.                      Re: Dkt. No. 9

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of self-proclaimed defendant “Tom Hernandez of-the-
                                  14   Ramirez family’s” (“Hernandez”) Ex Parte Motion “for the Enforcement of the Automatic
                                  15   Stay due to the Jurisdiction of the Federal District Court.” Dkt. 9. In it, Hernandez
                                  16   requests that this court issue an order that (1) voids any filing or order made in the San
                                  17   Francisco Superior court action (CUD-19-664902) since this matter has been removed to
                                  18   this court and (2) limits the scope of any order that a state court officer may make
                                  19   pending this action’s maintenance in this court. Dkt. 9 ¶ 8.
                                  20          Based on the underlying state court complaint (Dkt. 5-2 at 4-7), this court lacks
                                  21   federal subject jurisdiction over this action. Significantly, Hernandez is not a named party
                                  22   to this action, Dkt. 5-2 at 5 ¶¶ 6-7, the only claim presented in the underlying complaint
                                  23   (for unlawful detainer, id. at 4) is non-federal in nature, and the “[a]mount demanded does
                                  24   not exceed $10,000,” id. On February 4, 2020, Magistrate Judge Corley issued a
                                  25   screening order directing Hernandez to address these apparent shortcomings1 and
                                  26
                                  27   1
                                        Dkt. 6 at 1 (“The Court, however, ORDERS Mr. Hernandez to show cause as to (1) how
                                  28   he has standing to remove the action from state court, and (2) why this case should not
                                       be remanded to the San Francisco Superior Court for lack of subject matter jurisdiction.”).
                                  1    Hernandez failed to provide any response. Given such failure, the court concludes both

                                  2    that Hernandez may not seek the relief requested because he lacked standing to remove

                                  3    this action, 28 U.S.C. § 1441(a) (“any civil action brought in a State court of which the

                                  4    district courts of the United States have original jurisdiction, may be removed by the

                                  5    defendant or the defendants . . .”) (emphasis added), and that the court lacks federal

                                  6    subject matter jurisdiction over this action under both a federal question theory, U.S.

                                  7    Bank Nat. Ass'n v. Terrenal, 2013 WL 124355, at *2 (N.D. Cal. Jan. 8, 2013) (no federal

                                  8    question jurisdiction where “[t]he complaint asserts only one state law claim for unlawful

                                  9    detainer”), as well as a diversity jurisdiction theory, 28 U.S.C. § 1332(a) (requiring that

                                  10   “the matter in controversy exceeds the sum or value of $75,000”). To the extent

                                  11   Hernandez relies upon the numerous purported federal law violations by plaintiff listed in

                                  12   the notice of removal, Dkt. 1 at 2-4, he has failed to show how any such violations confer
Northern District of California
 United States District Court




                                  13   federal jurisdiction here. In any event, even if the court generously construed such

                                  14   violations as affirmative defenses, they would still would not provide a basis for removal.

                                  15   Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (“Thus, it is now settled law that a

                                  16   case may not be removed to federal court on the basis of a federal defense . . .”)

                                  17   (emphasis in the original). As a result, the court DENIES Hernandez’s requests and sua

                                  18   sponte REMANDS this action to the San Francisco Superior Court. Consequently, the

                                  19   court TERMINATES Judge Corley’s March 2, 2020 report and recommendation (Dkt. 7).

                                  20          Separately, the court notes that this removal is either the second or third time2 that

                                  21   this action (CUD-19-664902) has been removed. On November 8, 2019, Chief

                                  22   Magistrate Judge Joseph C. Spero in Andina Property LLC v. Fox, et al., 19-cv-6168-JCS

                                  23   ordered this action remanded to San Francisco Superior Court following its September

                                  24   30, 2019 removal by defendant Laura Fox (“defendant Fox”). Dkt. 10 at 3. Neither

                                  25   Hernandez nor defendants have demonstrated any change in pleading justifying

                                  26
                                  27
                                       2
                                         It appears that another self-claimed defendant, “Rodney Nathaniel of-the-Masterson-
                                       family,” separately removed this action in Rodney Nathaniel of-the-Masterson-family v.
                                  28   Andina Property LLC, et. al., 20-cv-0320-JSW. Dkt. 1 at 1 (noting “CUD-19-664902” as
                                       the underlying state court case number).
                                                                                    2
                                  1    Hernandez’s January 15, 2020 removal. The court warns that any improper subsequent

                                  2    removal by defendant Fox (or others on her behalf) will be subject to the appropriate

                                  3    sanctions.

                                  4          IT IS SO ORDERED.

                                  5    Dated: March 12, 2020

                                  6                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  7                                               United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
